 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDWinstonHeatTreating,Inc.andInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America,UAW. Cases 9-CA-4948 and 9-RC-7939June 10, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn April 2, 1969, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand wasengagingincertain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERFebruary 17, 1969. The charge of unfair labor practiceswas filed November 1, 1968' ; thereafter, pursuant to astipulation for certification upon consent election, theelectionwasheld in Case 9-RC-7939 on December 17,resultingin a 7 to 7 tie vote with one ballot, that of thealleged discriminateeinCase 9-CA-4948, challenged. Thecaseswere consolidated by the Regional Director onFebruary 10, 1969, the complaint in Case 9-CA-4948having issued on December 27. The complaint alleges, andthe duly filed answer of the above-captioned Respondent,hereinafterreferred to as the Company, denies thecommission of unfair labor practices defined in Section8(a)(3) and (1) of the Act in the discharge of employeeMarlin Barger and in the discriminatory withholding of awage increasedue an employee.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of thehearing briefs were received from the General Counsel andtheRespondent-Employer, hereinafter referred to as the"Company," and have been fully considered. On theentire record herein and on the basis of my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadings and evidence indicate and I find that theCompany is an Ohio corporation engaged in Dayton,Ohio, in the business of tool heat treating. During thecalendaryearprecedingissuanceof the Complaint,admittedly a representative period, the Company soldgoods valued in excess of $50,000 to Ohio enterpriseswhich in turn sold and shipped directly to customerslocated outside the State of Ohio goods valued in excessof $50,000. I find, as the Company concedes, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommendedOrder of the Trial Examiner, andorders that Respondent,WinstonHeat Treating,Inc.,Dayton, Ohio, its officers,agents, successors,and assigns,shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified.''Insert as the fourth indented paragraph of the Appendix the following.WE WILL notify Marlin Barger if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after discharge from the ArmedForces.TRIAL EXAMINER'S DECISIONANDREPORT ON OBJECTIONSWILLIAM J. BROWN, Trial Examiner: This consolidatedproceeding under Section 9 and 10 of the National LaborRelationsAct, as amended, hereinafter referred to as theAct, came on to be heard before me at Dayton, Ohio, on176 NLRB No. 70H.THELABOR ORGANIZATION INVOLVEDThe pleadings and evidence indicate and I find that theCharging Party and Petitioner' is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES AND THECHALLENGED BALLOTThe Company commenced operations some time inJanuary, and at all material times operated three shiftsaround-the-clock with some 15 full-time production andmaintenanceemployees.Itspresidentandgeneralmanager,Marshall B. Kilgore, has been in direct chargeof operations with supervisoryassistancefrom a shopsuperintendent,apositionwhichwas filled by CurtJohnson until sometime after the election when HaleBarger,brother of Marlin, assumed the position, and withtheassistanceofleadmenwhoappeartobenonsupervisory employees with responsibility to overseeoperations but without authority to exercise managerialauthority.Marlin Barger was hired by Kilgore' and Curt Johnsonsometime in March as a tool hardener at a rate of $3.50per hour. At the outset of his employment he worked the'Dates hereinafter relate to the year 1968 unless otherwise indicated.'The Charging Party-Petitioner is hereinafter referred to as the "Union."'Marlin Barger had previously worked under Kilgore's supervision at WINSTON HEAT TREATING, INC.543second shift;about July 1, he was transferred to the thirdshift as a leadman with a wage increase to $4 per hour.About September 23, Barger was removed from thepositionof leadman on the third shift because of abreakdown of morale on that shift which resulted in thedischarge of two employees and the demotion of Barger tothe first shift as a straightener at his original rate of$3.50.At thattimeSuperintendentJohnsonhadinterceded forBarger and apparently in protest overBarger'sdemotion,quit;Barger thereupon contacted theUnion,anticipating difficulties as a consequence of hishaving been the cause of the Company's loss of Johnson,signed a union authorization card on October 19 andsecured the signatures of three or four other employees onunion authorization cards.On October29,Barger worked the day shift and atabout 11:30 left the plant with the company truckdriver,one Bocock, to get luncheon sandwiches for a number offellow employees and thereafter ate his lunch with a groupwhich included Kilgore.Sometime during the day,Kilgorepraised his work on a job of straightening some shafts. At3 o'clock on that afternoon,Barger informed some of hisfellow union supporters that it was time to bring the unioncampaign out into the open;Barger and two otheremployees put on their union badges.According toBarger,he walked by Kilgore twice with his union badgedisplayed shortly after3 o'clock.The badge in question isabout 1 5/8 inches in diameter with red, white and bluelettering setting forth the Union name and the exhortation"Join UAW - Vote." At 3:30,Barger was called in tothe office and was released.According to Barger,Kilgoretold him at the time that there was not enough workavailable and he would have to be let go for a while;Kilgore's account,however,isthat he informed Bargerthat he had taken 70 minutes for lunch that day and that,coupled with everything else in his background, was thelast straw.The reference to everything else in the backgroundcould only relate to the shortcomings of Barger whileserving as leadman on the third shift or to the unioncampaign.In this connection,the evidence indicates thatBargerwasapparentlyconsiderablyremiss in hisresponsibilitieswiththeresultthatthenightshiftemployees engaged in a letdown in their efforts.There wasalsoabreakdown of discipline with the result thatemployees brandished weapons,imported a prostitute' onone occasion and on another scattered litter over theparking lot and onto the property of a neighboring plantownedbyshareholderswhoarealsocompanyshareholders.All the foregoing events occurred,however,at least a month prior to Barger'sdischarge and Iconclude that they were,ineffect,at least partiallycondoned at the time although other employees weredischarged at that time.Although Barger plainly was a disappointment to theCompany while he served as leadman on the night shift, Ifind that in his capacity as a rank-and-file employee of theday shift he had been highly regarded as a capableworkman.Thus,Icredit the testimony of employeeSpencer that only a week prior to Barger's discharge heoverheard Kilgore praising Barger for a particular job; Ianother heat treating shop and at the time of his hire bythe CompanyKilgore stated that he knew of Barger's good work at that employmentand expected like work for the Company.The evidence indicates that a relative of a high company official wasresponsible for the presence of the prostitute.also credit the testimony of Barger that Kilgore praisedhiswork in a straightening operation on which Kilgorehimself had experienced difficulty.The evidence, in short, is to the effect that Bargerappears to have displayed both diligence and skill in hisjob performance, but to have failed as a pusher and tohave been guilty of occasional derelictions in attendance.These shortcomings were tolerated until the Company, i.e.Kilgore, acquired knowledge of his support of the Unionthrough Kilgore's observation of the union badge on theafternoonofOctober 29; in this connection I do notbelieveKilgore's denial of knowledge of Barger's unionsupport and I conclude that he saw the union badge andknew its import particularly since the Company had onlya day or so prior to the discharge received the Union'sletter claiming representative status.The evidence relating to Barger's discharge appears toamount to a summary discharge purportedly for a trivialinfraction of a nature long tolerated and to have occurredshortly after the Company learned of the union campaignand ofBarger's role therein. I find that it preponderates infavor of the conclusion thatBarger'sdischarge was inreprisal for his support of the union campaign and was anunfair labor practice within the purview of Section 8(a)(3)and (1) of the Act.The case also concerns the allegation of the GeneralCounsel that, on or about November 4, the Companyinterfered with, restrained, and coerced employees in theexercise of their statutory rights to self-organization bywithholding a wage increase due an employee because ofthe employee's support of the Union. The employee inquestion,IvonNoble,who left the Company shortlybefore thehearing,testified that shortly afterMarlinBarger'sdischarge, he inquired of Superintendent HaleBarger as to why he was not receiving an increase of 50cents per hour previously promised to him. According toNoble, Hale Barger replied that Kilgore was going to cutdown on the higher rated men. The following week, Nobleinquired of Kilgore about the matter and, according toNoble,Kilgore replied that he feared that if he gaveNoble the increase the Union would bring charges ofunfair labor practices.Kilgore, testifiedhe informedNoble that the scheduled increase was withheld because hedid not want to appear to be influencing votes. I foundNoble a crediblewitnessand find that the Companywithheld a wage adjustment due him because of thepending union campaign, thereby engaging in an unfairlabor practice within the scope of Section 8(a)(1) of theAct.American TechnicalMachinery Corporation,173NLRB No. 210.In view of the finding herein that Marlin Barger wasdischarged in reprisal for his participation in lawfulprotected, concerted activity, I find that he at all timesretained the status of an employee under the Act, and thatchallenge to his ballot should be disallowed and his ballotopened and counted.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above,and there found to constitute unfair laborpractices,occurring in connection with the businessoperations of the Company as set forth in section 1,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch commerce and the free flow thereof.V.THE REMEDYIn view of the findings set forth above to the effect thattheCompany has engaged in unfair labor practicesaffecting commerce it will be recommended that it berequired to cease and desist therefrom and take suchaffirmative action as appears necessary and appropriate toeffectuate the policies of the Act, including the offer toMarlinBargerofimmediateandunconditionalreinstatement to his former or a substantially equivalentpositionwith backpay computed in accordance with theremedial relief policies ofF.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co., Inc.,138NLRB 715. With respect to the representation proceeding,I recommend it be severed and remanded to the RegionalDirector with instructions to open and count the ballot ofMarlin Barger and issue a revised tally of ballots.On the'basis of the foregoing findings of fact and uponthe entire record in this case, I make the following.CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By withholdinga wage increasenormally due anemployee and stating the reason therefor to lie in theUnion'sorganizationalcampaign the Company hasengaged in unfair labor practices defined in Section 8(a)(1) of the Act.4.By discharging employee Marlin Barger in reprisalfor his activities on behalf of the Union, the Company hasengaged in unfair labor practices defined in Section 8(a)(3)and (1) of the Act.5.The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The ballot cast by Marlin Barger in the election hereinvolved should be opened and counted and a revised tallyof ballotsissued.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this caseit is recommended that the Company,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Withholding normal wage increases and stating toemployees that the reason therefor was the pendency of alabor organization's representation petition;(b) Discouraging membership in the Union or any otherlabor organization of its employees by discharging orotherwise discriminating against employees with respect tohire,tenure,or any term or condition of employment;(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right toself-organization,to join or assist labor organizations, tobargain collectively through representatives of their ownchoosing and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection;2.Take thefollowing affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)OfferMarlinBargerimmediateandfullreinstatement to his former or a substantially equivalentposition without prejudice to his seniority or other rightsand privileges, and make him whole for loss of earningsresulting from the Company's discrimination against himin the manner set forth in the section above entitled "TheRemedy."(b)NotifyMarlinBarger,ifpresently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, upon discharge from theArmed Forces.(c)Preserve and upon request make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze and give effect to thebackpay requirements hereof.(d) Post at its plant copies of the attached notice andmarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 9, shall,afterbeing duly signed, be posted immediately uponreceipt thereof,and be maintained thereafter for 60consecutivedays in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Company toensure that said notices are not altered, defaced, orcovered by other material.(e)Notify the Regional Director for Region 9, inwriting,within 20 days' from receipt of this Decision,what steps have been taken to comply with the termshereof.IT IS RECOMMENDED that the representation proceedingsbe severed and remanded to the Regional Director for theopening and counting of the ballot of Marlin Barger.'In the event this Recommended Order isadopted bythe Board, thewords"aDecision and Order"shall be substitutedfor the words "theRecommendations of a Trial Examiner"in the noticeIf theBoard'sOrderis enforced by a decreeof the UnitedStatesCourt of Appeals,the noticewill be further amended by the substitution of the words"a Decree of theUnited StatesCourt of AppealsEnforcing an Order" for the words "aDecision and Order.",in the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read:"Notify theRegional Director forRegion 9,inwriting,within 10 days from the dateof this Order, whatsteps the Respondent has takento complyherewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of- a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT withhold wageincreasesotherwise dueon the basis of the pendency of a labor organization'srepresentation proceeding.WE WILL NOT discourage membership in the UAWorany other labor organization by discriminatingagainst employees respecting hire, tenure or any termor condition of employment.WE WILL OFFER Marlin Barger immediate and fullreinstatement to his former or a substantially equivalentposition and make him whole for loss of wages. WINSTON HEAT TREATING,INC.545All our employees are free to join or assist the UAWor any other labor organization or to refrain from sodoing except insofar as their rights may be affected by anagreement entered into in accordance with the Act.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.WINSTON HEATIf employees have any question concerning this noticeTREATING, INC.or compliance with its provisions,they may communicate(Employer)directlywith the Board's Regional Office, Room 2407,DatedByFederalBuilding550Main Street,Cincinnati,Ohio(Representative)(Title)45202, Telephone 513-684-3686.